Exhibit 10.4
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (“1933 ACT”)
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERING THIS NOTE AND
APPLICABLE STATE SECURITIES LAWS OR THE DELIVERY OF AN OPINION OF COUNSEL
ACCEPTABLE TO COPSYNC, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
ANY SHARES OF STOCK ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS.  THE SHARES OF STOCK
ISSUABLE UPON THE CONVERSION HEREOF MAY NOT BE SOLD OR OFFERED FOR SALE,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL THE SIX MONTH
ANNIVERSARY OF THE DATE HEREOF (OR 12 MONTHS IN THE CASE OF AFFILIATES) AND THEN
ONLY IF THE COMPANY IS CURRENT IN ITS REPORTING REQUIREMENTS UNDER THE
SECURITIES EXCHANGE ACT OF 1934 ACT (THE “34 ACT”).
 
COPSYNC, INC. CONVERTIBLE PROMISSORY NOTE
 
__________ ___, 2015
 

Note No. 2015 – 00__    $_________

 
This Convertible Promissory Note (this Note") has been issued pursuant to that
certain Subscription Agreement (the "Subscription Agreement") accepted by the
Company in  ___________ 2015, by and between COPsync, Inc., a Delaware
corporation ("COPsync"), and the registered holder
hereof,  _______________________ (or such holder's successor-in-interest) (the
“Payee”).


FOR VALUE RECEIVED, COPsync hereby unconditionally promises to pay to the Payee,
at the Payee’s address as set forth in the Subscription Agreement or such other
address given to COPsync by the Payee, the principal sum of
_______________________($__________), in lawful money of the United States of
America, together with interest on the unpaid principal balance from day-to-day
remaining, computed from the date hereof until payment in full of the principal
sum at the rate per annum of two percent (2%) simple interest (based on a
365-day year or a 366-day year, as the case may be, and charged on the basis of
actual days elapsed) in accordance with the following provisions.


1. Interest; Payment. Accrued interest shall be due and payable on each
succeeding ____, _____, _____, and ______ while this Note is outstanding. The
principal of and accrued and unpaid interest upon this Note shall be due and
payable on the three year anniversary of the date hereof, unless earlier
converted pursuant to section 3.


2. Application of Payment.  Payments made to Payee hereunder shall be applied
first to accrued and unpaid interest on the principal amount of this Note and
then to the outstanding principal amount of this Note.


3. Conversion.  All or any portion of the principal amount then owing under this
Note may be converted at the option of Payee into shares of Common Stock by
providing a conversion notice to COPsync at the address stated below. The number
of shares of  Common Stock issuable upon conversion
 
______ Initial
 
 
Page 1

--------------------------------------------------------------------------------

 
 
of this Note shall be the number derived by dividing the amount of the unpaid
principal under this Note proposed to be converted into shares of Common Stock
by $0.22 (TWENTY-TWO CENTS) (the “Conversion Price”). The shares of Common Stock
issuable to Payee pursuant to this Paragraph 3 shall be referred to as the
"Shares." No fractional share shall be issued upon such conversion. In lieu of
any such fractional share that would otherwise be issuable upon such conversion,
COPsync shall pay to Payee a cash adjustment in respect thereof in an amount
equal to the same price attributable to the fractional share.  Accrued interest
shall also be paid in cash.   COPsync shall promptly issue to Payee the Shares
to which Payee is entitled as a result of the conversion.  The Shares issuable
upon conversion of this Note may be publicly sold by non-affiliates as long as
more than six months has elapsed since the issue date of the Note and COPsync is
current in its reporting requirements under the 1934 Act.  Upon the conversion
or payment of the entire amount of principal and interest owing under this Note,
Payee shall surrender this Note to COPsync marked "PAID IN FULL."
 
The Conversion Price shall be equitably adjusted in the event the Shares shall
be subdivided (via a stock split, stock dividend or otherwise) or in the event
the Shares shall be combined (via a reverse stock split, reclassification or
otherwise).
 
Example:  Assume the amount of the principal under this Note proposed to be
converted to Common Stock shares is TWENTY FIVE THOUSAND DOLLARS ($25,000.00).
The number of Common Stock shares issuable to Payee upon conversion of this Note
shall be 113,636 shares ($25,000.00 ÷ $0.22).


4. Waivers.  COPsync waives demand for payment, presentment, protest, notice of
protest and non-payment, or other notice of default, notice of acceleration and
intention to accelerate, and agrees that its liability under this Note shall not
be affected by any renewal or extension in the time of payment hereof or any
other indulgences and hereby consents to any and all renewals, extensions,
indulgences, releases or changes.


No waiver by Payee of any of its rights or remedies hereunder shall be
considered a waiver of any other or subsequent right or remedy of Payee; no
delay or omission in the exercise or enforcement by Payee of any such rights or
remedies shall be construed as a waiver thereof; and no exercise or enforcement
of any such rights or remedies shall be held to exhaust any such right or
remedy.
 
5.  Events of Default.  An “Event of Default” shall exist hereunder if any one
or more of the following events shall occur and be continuing:
 
(a) COPsync shall fail or refuse to pay when due any principal of, or interest
upon, this Note when due and payable and such failure or refusal continues more
than 5 business days after the due date;
 
(b) COPsync shall (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor or liquidator of COPsync or of all or a
substantial part of its assets, (ii) file a voluntary petition in bankruptcy,
admit in writing that it is unable to pay its debts as they become due or
generally not pay its debts as they become due, (iii) make a general assignment
for the benefit of creditors, (iv) file a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy or insolvency laws, (v) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
it in any bankruptcy, reorganization or insolvency proceeding, or (vi) take
corporate action for the purpose of effecting any of the foregoing;
 
______ Initial
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(c) an involuntary petition or complaint shall be filed against COPsync seeking
bankruptcy or reorganization or the appointment of a receiver, custodian,
trustee, intervenor or liquidator of COPsync, or of all or substantially all of
its assets, and such petition or complaint shall not have been dismissed within
thirty (30) days of the filing thereof; or an order, order for relief, judgment
or decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition or complaint seeking reorganization of
COPsync or appointing a receiver, custodian, trustee, intervenor or liquidator
of COPsync, or of all or substantially all of its assets; or
 
(d) the failure to have discharged within a period of ten (10) days after the
commencement thereof any attachment, sequestration or similar proceedings
against any of COPsync’s assets.
 
6. Remedies.  Upon the occurrence and continuance of any Event of Default, Payee
may, at its option, declare the entire unpaid balance of principal and accrued
interest on this Note to be immediately due and payable and exercise any and all
remedies permitted by applicable law, provided, however, upon the occurrence of
any of the Events of Default described in items 5(b) or 5(c) above, the entire
unpaid balance of principal and accrued interest upon this Note shall, without
any action by Payee, immediately become due and payable without demand for
payment, presentment, protest, notice of protest and non-payment, or other
notice of default, notice of acceleration and intention to accelerate or any
other notice, all of which are expressly waived by COPsync.
 
7. Prepayments.  If the Prepayment Condition (defined below) is satisfied,
COPsync may prepay this Note, without penalty, in whole or in part, at any time,
by giving Payee a written prepayment notice of the amount to be prepaid and the
proposed prepayment date at least ten business days prior to the prepayment
date. Payee shall have the right to convert this Note following receipt of the
prepayment notice by giving the conversion notice (see Paragraph 3 above) prior
to the prepayment date. “Prepayment Condition” shall mean that the average of
the closing prices of the COPsync common stock, as reported by the trading
market where the COPsync common stock is then listed, for the 20 trading days
prior to the prepayment date exceeds the Conversion Price.
 
8. Usury Savings Clause.  Any provision herein, in any other document securing
the payment of this Note, or in any other agreement or commitment between
COPsync and Payee, whether written or oral, expressed or implied, to the
contrary notwithstanding, Payee shall never be entitled to charge, receive, or
collect, nor shall amounts received hereunder be credited as interest so that
Payee shall be paid, a sum greater than interest at the maximum non-usurious
interest rate, if any, that at any time may be contracted for, charged,
received, or collected on the indebtedness evidenced by this Note under
applicable law (the “Maximum Rate”).  It is the intention of the parties that
this Note, and all other instruments securing the payment of this Note or
executed or delivered in connection herewith, shall comply with applicable
law.  If Payee ever contracts for, charges, receives, or collects, anything of
value which is deemed to be interest under applicable law, and if the occurrence
of any circumstance or contingency, whether acceleration of maturity of this
Note, delay in advancing proceeds of this Note; or other event, should cause
such interest to exceed interest at the Maximum Rate, any such excess amount
shall be applied to the reduction of the unpaid principal balance of this Note
or any other indebtedness owed to Payee by COPsync, and if this Note and such
other indebtedness is paid in full, any remaining excess shall be paid to
COPsync.  In determining whether or not the interest hereon exceeds interest at
the Maximum Rate, the total amount of interest shall be spread throughout the
entire term of this Note until its payment in full in a manner which will cause
the interest rate on this Note not to exceed the Maximum Rate.
 
9. Notice.  All notices to be given hereunder shall be in writing and shall be
deemed given at
 
______ Initial
 
 
Page 3

--------------------------------------------------------------------------------

 
 
the earlier of when actually received or five days after being deposited in the
United States mails, return receipt requested, (a) to Payee at the address of
Payee set forth in the Subscription Agreement executed by Payee in connection
with this Note or (b) to COPsync at P.O. Box 802108, Dallas, Texas
75380-2108.  Either party may change that party’s above listed notice
information by giving written notice of the changed information to the other
party at least ten days prior to such change.
 
10. Governing law.  This Note shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of Texas excluding (except for matters governed by the Uniform Commercial Code
as in effect in the State of Texas from time to time) choice of-law principles
of the law of such state that would require the application of the laws of a
jurisdiction other than such state.
 
11. Collection. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceedings at law or in
equity or in bankruptcy, receivership or other court proceedings, COPsync
promises to pay all costs and expenses of collection including, but not limited
to, court costs and the reasonable attorneys’ fees of the holder hereof.
 
12. Series of Notes.  This note is one of a series of convertible promissory
notes of COPsync (the “Offering Notes”) evidencing indebtedness incurred by
COPsync in an offering of the Offering Notes. This Note and the other Offering
Notes shall rank pari passu as to the holders of this Note and the other
Offering Notes, and payments, whether principal, interest or otherwise with
respect hereto and thereto, shall be made pro-rata among the holder(s) of this
Note and the holders of other Offering Notes based upon the aggregate unpaid
principal amount of this Note and the other Offering Notes. By accepting this
Note, each holder of this note agrees that if any holder of this Note or of any
other Offering Note obtains any payments (whether voluntary, involuntary, by
prepayment, set-off or otherwise) of the principal or interest on this Note or
any other Offering Note in excess of such holder’s pro rata share of payments
received by all holders of the Offering Notes, such holder shall purchase from
the other holders of this Note and the other Offering Notes such participation
in such notes held by them as is necessary to cause all such holders to share
the excess payment ratably among each of them as provided in this Paragraph .
 


COPSYNC, INC.




                                                                                                                                                                                       
Barry W. Wilson
Chief Financial Officer
 


 


______ Initial


 
Page 4

--------------------------------------------------------------------------------

 